NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                                JUL 02 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CLARENCE A. GIPBSIN, AKA Clarence                No. 09-15362
Gibson,
                                                 D.C. No. 1:00-cv-05381-WMW
             Plaintiff - Appellant,

  v.                                             MEMORANDUM *

WALKER,

             Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of California
               William M. Wunderlich, Magistrate Judge, Presiding

                          Submitted February 16, 2010**
                            San Francisco, California

Before: HUG, BEEZER and HALL, Circuit Judges.

       Prisoner Clarence Gipbsin appeals pro se the district court’s judgment in

favor of defendant Walker following a jury trial in Gipbsin’s action alleging



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
excessive use of force. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Gipbsin has waived the claims he raises on appeal because he does not show

that he raised them before the district court, nor does he support them with any

analysis, legal argument, citation to authority, or record evidence. To preserve an

issue for appeal, the appellant must show that he raised that issue before the district

court. Tennison v. Circus Circus Enters., Inc., 244 F.3d 684, 689 (9th Cir. 2001).

The appellant must also do more in his briefing than summarily assert that the

district court erred. Sekiya v. Gates, 508 F.3d 1198, 1200 (9th Cir. 2007); Indep.

Towers of Wash. v. State of Wash., 350 F.3d 925, 929–30 (9th Cir. 2003).

      Here, Gipbsin makes no showing that he raised any of his appellate issues at

trial. Nor does he make any assertions of district court error that are specific

enough for us to review. The issues he raises on appeal are therefore waived.

      AFFIRMED.